FILED
                               NOT FOR PUBLICATION                          MAR 12 2012

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



HAROLD FORD,                                      No. 10-35861

                 Plaintiff - Appellant,           D.C. No. 1:09-cv-00640-MHW

  v.
                                                  MEMORANDUM *
IDAHO STATE BAR; et al.,

                 Defendants - Appellees.



                     Appeal from the United States District Court
                               for the District of Idaho
                    Mikel H. Williams, Magistrate Judge, Presiding **

                             Submitted February 28, 2012 ***

Before:         LEAVY, THOMAS, and CHRISTEN, Circuit Judges.

       Harold Ford appeals pro se from the district court’s judgment dismissing his

42 U.S.C. § 1983 action challenging Idaho state bar decisions resolving his claims


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                Ford consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).

          ***The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
against a former attorney for misconduct and reimbursement of attorney’s fees.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Noel v. Hall,

341 F.3d 1148, 1154 (9th Cir. 2003) (Rooker-Feldman doctrine); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28

U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Ford’s action as barred by the Rooker-

Feldman doctrine because the action is a “forbidden de facto appeal” of state bar

decisions, and raises constitutional claims that are “inextricably intertwined” with

those decisions. Noel, 341 F.3d at 1158; Bianchi v. Rylaarsdam, 334 F.3d 895,

898 (9th Cir. 2003) (concluding that the district court lacked jurisdiction where the

plaintiff “essentially asked the federal court to review the state court’s denial in a

judicial proceeding, and to afford him the same individual remedy he was denied in

state court” (internal citation and quotation marks omitted)).

      Ford’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                     10-35861